Citation Nr: 0018436	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-24 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the right ulna, currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from November 1968 to July 
1974.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Boise, Idaho (the RO), which 
denied entitlement to disability evaluations in excess of 
10 percent for the service-connected residuals of a fracture 
of the right ulna.  

The procedural history of this case is as follows.  Service 
connection for residuals of a fracture of the right ulna was 
established in July 1981; a noncompensable evaluation was 
assigned.  An April 1995 rating decision denied entitlement 
to an increased evaluation for the residuals of a fracture of 
the right ulna.  A September 1996 rating decision assigned a 
10 percent evaluation to the service-connected residuals of a 
fracture of the right ulna. 

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Veterans Appeals for Veteran's Claims (Court) held 
that regarding a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Consequently, the issue of entitlement to an increased rating 
of residuals of a fracture of the right ulna is still before 
the Board for appellate review.  

In April 1998, the Board remanded this issue so that 
additional evidentiary development and readjudication of the 
claim could be undertaken by the RO.  This has been 
accomplished, and the veteran's claims folder has been 
returned to the Board.

The veteran appears to contend that he has shoulder pathology 
which is due to the service-connected residuals of the 
fracture of the right ulna.  The matter of service connection 
for a shoulder disability secondary to the service-connected 
right ulna fracture has not been adjudicated or appeal; 
accordingly, it will be discussed no further herein and it is 
referred to the RO for appropriate action.


FINDING OF FACT

The service-connected residuals of a fracture of the right 
ulna is principally manifested by a healed fracture without 
deformity, decreased grip strength of the right hand, slight 
limitation of motion of the right wrist and complaints of 
pain.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a fracture of the right ulna have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5211 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for the 
service-connected residuals of a fracture of the right ulna.  
In essence, he contends that his service-connected disability 
is more severe than is recognized by VA.  

In the interest of clarity, the Board will review the factual 
background of this case, followed by a synopsis of the 
relevant law and pertinent VA regulations. The Board will 
conclude with an analysis of the issue on appeal.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1999); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Service medical records indicate that in October 1970, an 
undisplaced right ulna fracture was diagnosed.  A volar 
plaster splint was applied for three weeks.  X-ray 
examination of the right ulna revealed no significant 
abnormalities.  

VA X-ray examinations of the right wrist in October 1980 and 
June 1993 were normal.  A January 1994 VA X-ray examination 
of the right elbow and wrist was negative.  There was no 
evidence of bony or soft tissue pathology.  

A March 1995 VA examination report indicates that the veteran 
reported having a decreased right grip and numbness and 
decreased agility in the right hand.  There was no noted 
deformity or unstable joint.  It was noted that the veteran 
used both hands to undress and dress himself.  His right hand 
grip was 60 pounds; the left hand grip was 100 pounds.  The 
right hand had 60 degrees of active dorsiflexion and 70 
degrees of palmar flexion.  Pronation and supination was to 
90 degrees.  Radial deviation was to 10 degrees and ulnar 
deviation was to 30 degrees.  The diagnosis, in pertinent 
part, was history of right ulnar fracture.  X-ray examination 
of the right wrist was negative.  It was noted that if there 
had been a fracture in the past, it healed without deformity.  

In an August 1995 statement, the veteran indicated that he 
had areas of pain in the right arm that were residuals of the 
fracture of the right ulna.  He indicated that he had to 
undergo injections of the right shoulder.  

At a hearing before the RO in January 1996, the veteran 
stated that he had been wearing a brace in his right wrist 
for a year and a half.  Hearing Transcript at 1.  The veteran 
indicated that he was receiving therapy for the right ulna 
and he took medication.  Hearing Transcript at 2.    

A May 1996 VA examination report reveals that range of motion 
of the right wrist was pronation to 80 degrees, supination to 
75 degrees, radial deviation to 30 degrees, ulnar deviation 
to 25 degrees, palmar flexion to 35 degrees, and dorsiflexion 
to 40 degrees.  There was no callusing of the right hand and 
the grip strength was decreased.  There were no trophic 
changes.  Sensation and motor power in the right upper 
extremity were normal.  Forearm circumference was 10 inches 
on the right and 10 1/4 inches on the left.  The diagnosis 
was residuals of undisplaced fracture of the distal third 
right ulna with slight to moderate loss of range of motion, 
decreased grip strength, and decreased circumference in the 
right major arm compared to the left.   

An August 1997 X-ray examination of the right wrist was 
negative.  A September 1998 VA neurological examination 
report indicates that range of motion of the hands and 
fingers were normal.  

A November 1998 VA examination report indicates that the 
veteran reported having pain in his right wrist and numbness 
in his right hand.  He attributed the pain and numbness of 
the right hand to his service-connected right ulna disorder.  
The examiner noted that the veteran complained of numbness in 
the glove distribution from a point 4 centimeters proximal to 
the ulnar styloid distal, involving the dorsal and palmar 
aspects of the five fingers, his palm, and his wrist.  The 
veteran denied having any skin changes.  The veteran reported 
that he did not have any difficulty driving.  He was able to 
comb his hair with his right hand, and feed himself with 
eight hand without difficulty.  He used either hand for 
opening doors, using keys, etc., but he primarily used his 
left hand.  He reported having fairly constant pain in the 
distal forearm with flare-ups averaging one per day. 

The examiner indicated that the veteran's X-ray reports were 
reviewed and there were no significant abnormalities noted on 
any of the films.  The fracture area appeared well healed and 
there did not appear to be any abnormalities in the carpal 
bones radiographically.  The examiner indicated that the 
radiographs showed no degenerative changes.  

Physical examination revealed that the veteran had no 
apparent skin changes or atrophy.  There was no thenar 
atrophy or forearm atrophy.  The veteran had a positive 
Phalen's sign, bilaterally with complaints of tingling in all 
10 fingers.  Palpation to the distal ulna did not produce any 
pain.  The veteran reported an inability to feel the examiner 
touching him in a 7 by 4 centimeter oval area on the lateral 
aspect of the distal ulna centered at a point 4 centimeters 
proximal to the distal tip of the palpable ulnar styloid.  
The veteran also reported having pain in this area.  Range of 
motion of the right wrist was extension to 70 degrees, 
flexion to 53 degrees, ulnar deviation to 20 degrees, and 
radial deviation to 15 degrees.  The veteran reported having 
pain with motion.  The veteran gave a very poor effort when 
squeezing the examiner's fingers on the right.  The area of 
the triangular fibrocartilage complex was palpated carefully.  
The veteran had complaints of pain on the dorsal aspect with 
admission of pain when specifically asked during palpation of 
the ulnar aspect.  

The examiner indicated that the pain and limitation of motion 
could not be attributed solely to the service-connected 
residuals of the fracture of the right ulnar; it was noted 
that the veteran demonstrated no significant decreased range 
of motion of his right wrist.  The examiner stated that the 
veteran's findings were inconsistent with a nondisplaced 
ulnar fracture and his responses to the examination were 
inconsistent.  He had complaints of pain on the radial side 
of the wrist.  He also had complaints of pain over the site 
of the fracture but this was inconsistent.  The examiner 
indicated that the veteran had no objective manifestations 
that would demonstrate disuse or functional impairment due to 
the fracture of the right ulna.  The examiner noted that the 
veteran did not have any measurable muscle atrophy of any 
significance.  There were no skin changes except for the tan 
lines.  

The examiner also concluded that a majority of the veteran's 
complaints, particularly the numbness and paresthesias of his 
right hand, although not in an anatomic distribution, were 
more consistent with his nine year history of carpal tunnel 
syndrome than with a nondisplaced ulnar fracture.  The 
examiner also stated that the veteran complained of weakness, 
fatigability and incoordination, and it was more probable 
than not that these symptoms were more attributable to the 
veteran's clinically suspected carpal tunnel syndrome that a 
residual of a right ulna fracture. 

The examiner concluded that the objective evidence did not 
appear to be sufficient to support the veteran's claim that 
his right upper extremity complaints were all attributable to 
his nondisplaced right ulnar fracture.  The veteran was 
scheduled for an Magnetic Resonance Imaging (MRI) and 
electromyography (EMG) to rule out any possible localized 
neuropathy in the area of the fracture and to ascertain the 
status of his fibrocartilage complex at the distal aspect of 
the right ulna.  

In a February 1999 addendum to the examination, the examiner 
indicated that the EMG findings revealed no evidence of right 
ulnar or median nerve involvement.  The MRI revealed 
suspicious but not definite scapholunate interosseous 
ligament tear on the coronal T1 weighted sequences.  The 
examiner indicated that the results of the EMG and MRI 
provided objective evidence that did not support the 
veteran's claim or his subjective complaints.  The examiner 
indicated that if the veteran did have a scapholunate 
interosseous ligament tear, one would expect his complaints 
to be much more radial located than in the area about the 
triangular fibrocartilage complex where the veteran had 
complaints during his physical examination.  The examiner 
concluded that the objective evidence did not appear to be 
sufficient to support the veteran's claim of his right upper 
extremity complaints were attributable to the nondisplaced 
right ulnar fracture.   

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5211 [impairment of 
the ulna], a 10 percent evaluation is warranted for nonunion 
of the ulna with bad alignment.  A 20 percent evaluation 
requires nonunion of the ulna of the major or minor upper 
extremity in the lower half.  A 30 percent evaluation 
requires nonunion in the upper half of the major extremity 
with false movement and without loss of bone substance or 
deformity, and a 40 percent evaluation requires loss of bone 
substance (1 inch (2.5 centimeters) or more) and marked 
deformity.  38 C.F.R. 4.71a, Diagnostic Code 5211 (1999). 

Under Diagnostic Code 5213 [impairment of supination and 
pronation], limitation of supination of either forearm to 
30 degrees or less warrants a 10 percent evaluation.  
Limitation of pronation of the forearm of the either upper 
extremity warrants a 20 percent evaluation if motion is lost 
beyond the last quarter of the arc and the hand does not 
approach full pronation.  A 30 percent evaluation is 
warranted when limitation of pronation of the forearm of the 
major upper extremity is lost beyond the middle of the arc 
and a 20 percent evaluation is warranted for limitation of 
pronation of the minor extremity with motion lost beyond the 
middle of the arc.  Bone fusion with the hand fixed near the 
middle of the arc or in moderate pronation in either upper 
extremity warrants a 20 percent evaluation.  Bone fusion with 
the hand fixed in full pronation warrants a 30 percent 
evaluation in the major extremity and a 20 percent evaluation 
in the minor extremity.  Bone fusion with the hand fixed in 
supination or hyperpronation warrants a 40 percent evaluation 
for the major upper extremity and a 30 percent evaluation for 
the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5213 
(1999).

Under 38 C.F.R. § 4.71, Plate I (1999), range of motion of 
the forearm is zero degrees to 80 degrees; normal supination 
is zero degrees to 85 degrees.  Full wrist dorsiflexion or 
extension is zero degrees to 70 degrees.  Full wrist palmar 
flexion is zero degrees to 80 degrees.  Full wrist ulnar 
deviation is zero degrees to 45 degrees.  Full wrist radial 
deviation is zero degrees to 20 degrees.  38 C.F.R. § 4.71, 
Plate I.   

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for residuals of a 
fracture of the right ulna is well grounded within the 
meaning of the statutes and judicial construction.  See 
38 U.S.C.A. § 5107(a) (West 1991).  When a veteran claims 
that he has suffered an increase in disability, or that the 
symptoms of his disability are more severe than is 
contemplated by the currently assigned rating, that claim is 
generally considered well grounded.  Bruce v. West, 11 Vet. 
App. 405, 409 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  

Since the claim of entitlement to an increased evaluation is 
well grounded, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a).  The veteran has been provided with VA examinations 
in March 1995, May 1996, September 1998, and November 1998, 
and a full opportunity to present evidence and argument in 
support of this claim, including testifying at a personal 
hearing in January 1996.  This matter was remanded to the RO 
in April 1998 for additional development.  The Board is 
satisfied that the RO complied with all of the directives of 
the remand.  The Board is not aware of any other evidence 
which is necessary to an informed decision in this case.  The 
Board therefore finds that all facts that are relevant to 
this issue have been properly developed.

One the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Rating under Diagnostic Code 5211

The veteran's service-connected residuals of a fracture of 
the right ulna is currently rated by the RO as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5211 
[impairment of the ulna].  The Board notes that the medical 
evidence establishes that the veteran's right upper extremity 
is his major extremity.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  

The Board finds that the veteran's service-connected 
residuals of a fracture of the right ulna is more consistent 
with the application of Diagnostic Code 5211 [impairment of 
the ulna], and that diagnostic code is the most appropriate.  
As indicated above, the veteran's disability is manifested 
principally by a fracture of the right ulna with complaints 
of pain and decreased grip strength.  Such symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5211.  

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5211 for the service-
connected residuals of a fracture of the right ulna.  The 
medical evidence of record establishes that the fracture of 
the right ulna healed properly.  X-ray examinations in 1993, 
1994, 1995, 1997 revealed that the fracture of the right ulna 
was healed and there were no bone deformities.  There is no 
medical evidence of nonunion of the right ulna, loss of bone 
substance, deformity, or false movement of the right ulna.  
The March 1995 VA examination also report indicates that the 
fracture of the right ulna healed without deformity.  The 
examiner who performed the November 1998 VA examination 
indicated that he reviewed the X-ray reports and no 
significant abnormalities were noted on the films.  

The medical evidence of record further shows that the 
residuals of fracture of the right ulna causes slight to 
moderate loss of range of motion, decreased grip strength, 
and pain with motion.  The Board points out that the most 
recent VA examination report dated in November 1998 indicates 
that there were no objective manifestations which would 
demonstrate disuse or functional impairment of the right 
ulna.  The examiner indicated that the veteran did not have a 
significant loss of motion of the right wrist. 

In short, the medical evidence of record is consistent with 
healed fracture residuals causing some symptoms consistent 
with the assignment of a 10 percent rating.  Symptoms 
consistent with higher ratings, such as nonunion of the ulna, 
false movement, loss of bone substance and/or deformity, are 
demonstrably absent.  Consequently, the Board finds that a 10 
percent evaluation is appropriate for the residuals of the 
right ulna under Diagnostic Code 5211, and a disability 
evaluation in excess of 10 percent is not warranted.  

Application of other diagnostic codes 

As noted above, the medical evidence of record establishes 
that the residuals of the fracture of the right ulna causes 
limitation of motion of the right wrist.  Limitation of 
motion of the wrist is rated under Diagnostic Code 5215.  
However, the highest disability evaluation under that code is 
10 percent, which is currently assigned to the right ulna 
disability.  Thus, a higher disability evaluation is not 
possible under Diagnostic Code 5215.  See 38 C.F.R. § 5215 
(1999).  

The medical evidence of record further shows that the veteran 
has limitation of supination and pronation of the right 
forearm.  Therefore, the veteran's right ulna disability may 
be rated, in the alternative, under Diagnostic Code 5213.  
The medical evidence of record shows that the supination of 
the right forearm was to 75 to 90 degrees, which is almost 
full supination.  See 38 C.F.R. § 4.71a, Plate I.  Pronation 
was full.  There is no medical evidence that the right hand 
was fixed in supination, pronation, or hyperpronation.  Thus, 
the Board finds that a higher disability evaluation is not 
warranted under Diagnostic Code 5213.  

There is no medical evidence of nonunion of the ulna with a 
flail false joint.  Thus, a higher disability rating is not 
warranted under Diagnostic Code 5210.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5210.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for the residuals of the 
fracture of the right ulna.  

Esteban considerations

The veteran asserts that he has numbness and paresthesia of 
the right hand and these symptoms are due to the service-
connected residuals of the fracture of the right ulna.  Upon 
VA examination in 1995 and 1998, the veteran asserted that he 
had numbness and decreased agility of the right hand due to 
the service-connected residuals of the fracture of the right 
ulna.   

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25; Esteban, supra.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14; Fanning, 
supra.  Thus, the Board will analyze whether an additional 
disability evaluation is warranted under a diagnostic code 
pertinent to neurological disorders.  

The Board notes that paralysis of the ulnar nerve is rated 
under Diagnostic Code 8516, neuritis of the ulnar nerve is 
rated under Diagnostic Code 8616 and neuralgia of the ulnar 
nerve is rated under Diagnostic Code 8716.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8516, 8616, and 8716 (1999).  

The Board finds that the preponderance of the evidence is 
against the assignment of a separate and additional 
disability evaluation for the residuals of a fracture of the 
right ulna under the diagnostic codes pertinent to rating 
neurological disorders.  Review of the medical record reveals 
that there is no medical evidence which establishes that the 
service-connected residuals of a fracture of the right ulna 
cause numbness and paresthesia in the right hand.  One the 
contrary, there is probative medical evidence which 
establishes that the veteran does not have a disorder of the 
ulnar nerve and that the symptoms of numbness, paresthesia, 
incoordination, and fatigue are not attributed to the 
service-connected fracture of the right ulna.  The November 
1998 EMG revealed no evidence of right ulnar or median nerve 
involvement.  The November 1998 VA examination report 
indicates that after extensive examination and testing, 
including EMG and MRI, the examiner concluded that the 
veteran's complaints of numbness and paresthesia were 
inconsistent with the nondisplaced fracture of the ulna.  The 
examiner indicated that the results of the EMG and MRI 
provided no objective evidence to support the veteran's claim 
that his right upper extremity subjective complaints were due 
to the fracture of the right ulna.  

The veteran himself asserts that the numbness and paresthesia 
in the right hand are due to the service-connected residuals 
of the fracture of the right ulna.  Although the veteran is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical causation competent.  He did 
not submit any other medical evidence to support his 
contentions.  

Thus, the Board finds that the preponderance of the evidence 
is against the assignment of a separate and additional 
disability evaluation under the diagnostic codes pertinent to 
neurological disorders, since the evidence of record does not 
establish that the veteran currently has a neurological 
disorder attributable to the service-connected residuals of a 
fracture of the right ulna.  

DeLuca considerations

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 and 4.59 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's right wrist or forearm when the rating code under 
which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

However, in this case, where the diagnostic code under which 
the veteran is rated, 38 C.F.R. § 4.71, Diagnostic Code 5211, 
is not predicated on loss of range of motion, §§ 4.40, 4.45 
and 4.59 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  

The Board further finds in the alternative, see Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995) and Holbrook v. Brown, 8 
Vet. App. 91, 92 (1995), that even if these provisions were 
applicable, an additional disability rating would not be 
warranted.  The medical evidence of record, in particular the 
very specific conclusion of the November 1998 VA physical 
examination, clearly demonstrates that there is no functional 
impairment due to the service-connected fracture residuals.

Conclusion

In summary, a disability evaluation in excess of 10 percent 
for the service-connected residuals of a fracture of the 
right ulna is not warranted, for the reasons and bases 
described above.  The Board concludes that the preponderance 
of the evidence is against the veteran's claim for a 
disability evaluation in excess of 10 percent for the 
service-connected residuals of a fracture of the right ulna.  
The benefit sought on appeal is accordingly denied.

The Board finally observes that, as discussed above, the 
veteran's complaints are not matched by the objective medical 
evidence, which include radiologic and neurologic testing as 
well as physical examination.  The Board is particularly 
concerned by the report of the November 1998 VA examination, 
which included the examiner's observations of very poor 
effort on the part of the veteran as well as inconsistent 
responses during the examination.  The Board afforded the 
veteran the opportunity of another examination in its April 
1998 remand in order to assist him in the development of his 
claim.  Complete cooperation on his part was expected.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ["The duty to 
assist is not always a one-way street."].





CONTINUED ON NEXT PAGE


ORDER

Entitlement to an increased rating for a residuals of a 
fracture of the right ulna is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

